Citation Nr: 0720006	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  07-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1949 and from November 1949 to March 1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Based on a June 2007 motion, this appeal has been advanced on 
the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with PTSD.

3.  The veteran's claimed stressor events have not been 
sufficiently corroborated by credible supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in October 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained to 
the veteran that VA needed specific details of the combat-
related incidents that resulted in his claimed PTSD, 
thoroughly described the other types of evidence VA needed 
with respect to the veteran's claim, and specifically asked 
the veteran to send any evidence in his possession that 
pertained to his claim.  The RO further advised the veteran 
that VA was responsible for obtaining relevant records from 
any federal agency and would make reasonable efforts to 
obtain relevant records not held by any federal agency.  
Although the October 2005 VCAA letter did not specifically 
address the elements of degree of disability and effective 
date, the Board notes that the notice defect was harmless 
error because the veteran was sent notice of such elements in 
March 2006 correspondence and his claim was readjudicated in 
January 2007.  

The Board further observes that the RO provided the veteran 
with a copy of the March 2006 rating decision, and the 
January 2007 Statement of the Case (SOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board observes 
that the veteran's service medical records, DD Form 214, VA 
treatment records from September 2003 to December 2006, 
various internet and other research materials gathered for 
the purpose of corroborating the veteran's claimed stressor 
events, and several written statements submitted by the 
veteran and/or his representative from September 2005 to June 
2007 are of record.  

The Board notes that the RO attempted to obtain the veteran's 
service personnel file in order to verify his claimed 
stressor event; however, the record reveals that the 
veteran's service personnel records are fire-related and a 
formal finding of unavailability of service records dated in 
January 2006 is included in the record.  Thus, any further 
efforts to obtain the veteran's service personnel records 
would be futile.  The Board notes, however, that the RO 
informed the veteran that his service personnel records were 
not available in a January 2006 letter and asked him to 
provide any personnel records in his possession showing his 
assignment in security detail, buddy statements from soldiers 
assigned with the veteran at the time of his stressor, and a 
completed PTSD stressor questionnaire.  The Board also notes 
that the RO had previously asked the veteran to send an 
original or certified copy of his DD Form 214 or other 
separation papers for all periods of service in the October 
2005 VCAA letter.  The veteran responded in February 2006 
correspondence that he had no further documentation to 
furnish other than the material submitted with his original 
application and explained that his stressors occurred between 
May 1952 and April 1953 and all the military personnel with 
whom he served while in Korea had either passed away or he 
could not recall.  The Board notes that a January 2007 
memorandum reveals that the U.S. Army and Joint Services 
Records Research Center (JSRRC) coordinator considered the 
evidence of record that included the veteran's service 
medical records, DD Form 214, and VA treatment records as 
well as additional information gathered for the purpose of 
verifying the veteran's claimed stressor events; however, the 
evidence was negative for treatment of a mental illness and 
did not confirm the occurrence of the veteran's claimed 
stressor events.  The January 2007 memorandum also notes that 
the JSRRC attempted to obtain additional information from the 
USAF Historical registry; however, the registry was unable to 
provide any additional information.  

The Board further notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran is not currently diagnosed 
with PTSD in accordance with 38 C.F.R. § 4.125(a) and does 
not contain credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  As service and 
post-service medical records provide no basis to grant this 
claim as will be explained in greater detail below, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2006) sets forth the 
three elements required to establish service connection for 
PTSD.  In order for service connection to be awarded for 
PTSD, the record must show:  (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2006).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The veteran contends that he currently suffers from PTSD as a 
result of incidents that occurred during his Korean military 
service from May 1952 to April 1953.  The veteran 
specifically asserts that he served as security for 
indigenous personnel while stationed at Suwon Air Force Base 
and maintained security badges as a part of his duties during 
that period.  The veteran reports that he apprehended and 
turned over to the Republic of Korea (ROK) Army approximately 
seven North Korean infiltrators who had attempted to access 
his squad's tent in order to obtain security badges to gain 
access to the base for sabotage purposes.  The veteran 
further reports that he received two superficial cut wounds, 
one to his upper left arm and one to his lower left leg, on 
one occasion when he had attempted to apprehend one of the 
infiltrators.  

The record reflects that the veteran served as an air 
policeman and is not in receipt of any awards or military 
citations that are clearly indicative of combat status.  
Specifically, the veteran's DD Form 214 reveals that he 
served as an air policeman and was assigned to the 3645th Air 
Police Squadron.  The DD Form 214 also notes that the veteran 
is in receipt of, among other awards, the Korean Service 
Medal and the National Defense Service Medal.  Nevertheless, 
the evidence of record does not sufficiently corroborate the 
veteran's claimed stressor events.  The veteran's DD Form 214 
includes no notations that confirm the occurrence of any of 
the incidents described by the veteran and contains no 
references to a laceration of the left arm or leg.  The 
veteran's service medical records also are absent of any 
references to psychological problems and make no references 
to lacerations or scars of the upper left arm and left leg 
during service.  Furthermore, the internet and other research 
materials of record do not confirm that the incidents 
described by the veteran actually occurred.  

The Board additionally notes that the competent medical 
evidence of record does not show that the veteran currently 
suffers from PTSD.  Rather, the veteran's VA treatment 
records suggest that his current psychiatric symptomatology, 
which is first noted in 2003, is related to his wife's death 
and has not been attributed to the diagnosis of PTSD.  For 
example, the veteran told his examining physician (K.A.E., 
M.D.) in September 2003 that he had been taking Ambien 
because he had had a poor sleep pattern since his wife died 
and his family had been worried about his depression.  Dr. 
K.A.E. prescribed Citalopram at that time.  At the January 
2004 follow-up appointment, the veteran reported that his 
symptoms had improved with medication and Dr. K.A.E. wrote an 
assessment of "situational depression which is improved on 
the Celexa as is the associated sleep disorder on the 
Trazodone."  The Board notes that the veteran made no 
mention of any psychiatric problems associated with his 
military service to Dr. K.A.E. while seeking treatment for 
his psychiatric problems.  While a registered nurse (J.C.H.) 
recently wrote in a November 2006 VA treatment record that 
the veteran's screen for PTSD was positive and further 
evaluation was needed, it is also noted that the veteran 
declined consultation at that time and has not subsequently 
identified or submitted any additional medical evidence 
showing a definitive diagnosis of PTSD by a competent mental 
health professional.  

As the evidence of record does not show a clear diagnosis of 
PTSD by a competent mental health professional and does not 
sufficiently corroborate the occurrence of the veteran's 
claimed stressor events, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  Thus, service connection for PTSD is not warranted.



ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


